Citation Nr: 1516991	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-30 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945, which included combat service, and his decorations include the Purple Heart Medal.  The Veteran died in March 2009 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant testified at a hearing before a Decision Review Officer (DRO) in July 2012.

By way of background, the appellant filed a claim for service connection for the cause of the Veteran's death in June 2009.  In a December 2010 rating decision, the RO denied the appellant's claim on the ground that the evidence of record fails to show that the Veteran's death was related to his active service or that a service-connected disability contributed to his death.  In January 2011, the appellant requested that the RO reconsider its December 2010 denial.  Although the RO construed the appellant's January 2011 statement as a claim to reopen her claim for service connection for the Veteran's death, the Board finds that it is properly construed as a timely notice of disagreement with the December 2010 rating decision.  Thus, the Board will proceed with review of the merits of the appellant's claim.


FINDINGS OF FACT

1.  The Veteran's official Certificate of Death indicates that the immediate cause of the Veteran's death was cardiac arrest due hemorrhagic cerebral vascular accident.

2.  At the time of the Veteran's death, service connection was in effect for left total knee replacement (TKR) due to traumatic degenerative joint disease (DJD) of the left knee; right TKR; residuals of frostbite, right foot; residuals of frostbite, left foot; residuals of frostbite, right hand; and residuals of frostbite, left hand.

3.  The evidence stands in equipoise as to whether the Veteran's terminal cerebral vascular accident was a complication of cardiac events that were caused by the Veteran's bilateral TKR.


CONCLUSION OF LAW
 
Resolving any doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§  1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability, which is a disability that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1310 (West 2014); see also § 3.303(a) (2014).

Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2014).

Here, the Veteran's death certificate indicates that his immediate cause of death was cardiac arrest due to hemorrhagic cerebral vascular accident (CVA), or stroke.  At the time of his death in March 2009, he had service connection for the following disabilities: left TKR due to traumatic DJD of the left knee; right TKR; residuals of frostbite, right foot; residuals of frostbite, left foot; residuals of frostbite, right hand; and residuals of frostbite, left hand.  From March 31, 2006, the Veteran had a total disability rating based on individual unemployability due to his service-connected disabilities (TDIU).  The appellant asserts that the Veteran's August 2002 bilateral TKR resulted in an August 2002 myocardial infarction (heart attack) that caused his March 2009 stroke.

The Veteran underwent a bilateral TKR at a non-VA hospital on August 8, 2002 and was transferred to a rehabilitation facility on August 11, 2002.  The Veteran was treated at the rehabilitation facility from August 11, 2002 to August 14, 2002, and was readmitted to the hospital from August 14, 2002 to August 16, 2002 for obstructive uropathy with left flank pain, possible urethral stone, and prostatic hypertrophy.  The August 14, 2002 admission report documents regular heart rhythm without murmurs and the Veteran's denial of chest pain and shortness of breath.  He returned to the rehabilitation facility on August 16, 2002.  On August 20, 2002, he was readmitted to the hospital for an episode of congestive heart failure with cardiac enzymes indicating a myocardial infarction.  The Veteran underwent a coronary artery bypass on August 26, 2002 and had a filter placed to alleviate deep vein thrombosis (DVT) on August 28, 2002.

VA treatment records dated July 2005 to February 2006 document coronary artery disease; arteriosclerotic heart disease status post August 2002 coronary artery bypass grafting; ischemic cardiac myopathy; myocardial infarction; hypertension; sick sinus syndrome status post September 2005 pacemaker placement; and various other conditions.

Generally, the record is negative for evidence of a cardiovascular event or condition prior to 2002.  In November 2009, non-VA physician Dr. T.S.J. opined that the Veteran's TKR initiated his cardiac issues, which he identified as myocardial infarction, coronary artery bypass graft, and pacemaker placement.  Dr. T.S.J. reported that subsequent to having these issues, the Veteran expired secondary to a CVA.

In July 2010, VA obtained a medical opinion regarding the cause of the Veteran's death.  The reviewing physician opined that the Veteran's CVA was less likely as not secondary to the surgery for his service-connected knee condition because records dated 2002 to 2009 did not indicate an ongoing cardiac or neurologic condition.  In addition, the physician opined that it is possible that the myocardial infarction that happened within one week of the Veteran's TKR "may have been related to the surgical events, however the surgery was not the primary basis for the heart attack."  In support of this opinion, the physician reported that the Veteran most likely had underlying coronary artery disease, surgery does not cause cerebrovascular disease, and his CVA was seven years after his TKR.  The physician concluded that myocardial infarction and cerebrovascular disease were caused by the Veteran's underlying vascular pathology and were not secondary to his TKR.

In March 2011, Dr. T.S.J. reported that the Veteran's initial coronary artery bypass graft occurred as a complication of his bilateral TKR.  Dr. T.S.J. supported this opinion by noting that the Veteran's post-surgical use of Plavix and aspirin therapy could have contributed to his CVA terminal event.  In August 2011, Dr. T.S.J. also remarked that diabetes mellitus can exacerbate atherosclerotic heart disease and the Veteran's diabetes was a significant contributing factor to his terminal condition.

In a letter that was received by VA in August 2012, Dr. T.S.J. emphasized that the terminal event involving cardiac arrest subsequent to a CVA was a complication of cardiac events that had onset immediately after the Veteran's bilateral knee surgery.  Dr. T.S.J. noted that arteriosclerotic cardiovascular disease made the Veteran high risk to any kind of surgery and acknowledged that there is a relationship between the Veteran's CVA and post-surgery cardiac arrest.

In August 2012, VA obtained an opinion from a VA cardiologist who concluded that it is less likely than not that the Veteran's August 2002 myocardial infarction and coronary artery bypass graft were proximately due to or the result of the Veteran's bilateral knee replacement surgery.  The cardiologist noted that the Veteran presented with a myocardial infarction approximately twelve days after his TKR and it is well known that such events occur in the post-operative state, although usually sooner than twelve days.  Additionally, the cardiologist opined that while it is possible that the knee surgery provided the stress that led to the myocardial infarction, the surgery did not cause the Veteran's underlying coronary artery disease.  He reported that the surgery unmasked the Veteran's previously undiagnosed vascular disease.

The cardiologist supported his opinion by noting that the Veteran had a history of chest pain and shortness of breath prior to 2002.  To this point, the Board notes that the appellant testified during her July 2012 DRO hearing that the Veteran noticed that he experienced shortness of breath due to mechanical issues with his knees.  In addition, although the Veteran may have experienced chest pain prior to 2002, the Board finds it highly probative that the record is negative for evidence of a cardiac disability prior to 2002.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In light of the foregoing, to include the August 2012 VA opinion that notes that it is well known that myocardial infarction may occur in the post-operative state and Dr. T.S.J.'s August 2012 opinion that the terminal event involving cardiac arrest subsequent to a CVA was a complication of cardiac events that had onset immediately after the Veteran's bilateral knee surgery, the Board finds that the evidence stands in equipoise as to whether the Veteran's TKR contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  Resolving any doubt in the appellant's favor, the Board finds that the cause of the Veteran's death was of service origin, and thus, service connection is warranted for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is granted.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


